 120DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnited States Postal ServiceandCharles B. Rich-ardson.Case 17-CA-12451(P)July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn February 19, 1986,AdministrativeLawJudge Stephen M. Charno issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief,and the General Counsel filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions as modified,tomodify the remedy, 2and to adopt the recommended Order.The judge found that the Respondent violatedSection 8(a)(3) and(1) of the Act by refusing to re-assign and promote Charles Richardson, and violat-ed Section 8(a)(1) by threatening to harass,retaliateagainst,and prevent Richardson's advancement be-cause he had filed grievances or otherwise engagedin protected concerted activity.In its answer andat the hearing,the Respondent denied that it hadviolated the Act as alleged and argued that the dis-pute here was cognizable under the grievance-arbi-tration provisions of a collective-bargaining agree-ment between the Respondent and the AmericanPostalWorkers Union,which represents Richard-son.Accordingly,relying on the Board's decisioninUnited TechnologiesCorp.,268 NLRB 557 (1984),andCollyer InsulatedWire,192 NLRB 837 (1971),the Respondent urged that the matter be deferred.iThe Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is riot to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWallProducts,91NLRB 544 (1950), enfd.188 F 2d 362(3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings.In agreement with the judge,we find that the instant charge involvingthe 8(aX3) allegation was timely filed in accordance with Sec.10(b) oftheAct.In this respect,we note that the action by the Respondentwhich gives rise to the alleged 8(a)(3) 'iolation did not occur until Sep-tember 26,1984, when the Respondent,by letter,notified Charging PartyRichardson that another employee had been awarded the desired transfer.Inasmuch as the instant charge was filed on January 9, 1985,the event ofSeptember 26, 1984,is clearly encompassed within the statutory 6-monthperiod for the filing of charges under Sec. 10(b) of the Act.2 In accordance with our decision inNew Horizons for theRetarded,283 NLRB1173 (1987), interest on and after January I, 1987, shall becomputed at the"short-term Federal rate"for the underpayment of taxesas set out in the 1986 amendment to 26 U.S C. § 6621.Interestonamounts accrued prior to January 1, 1987 (the effective date of the 1986amendment to 26 U.S.C. § 6621),shall be computed in accordance withFlorida Steel Corp.,231 NLRB 651 (1977).At the hearing,the judge refused to defer thisdispute to the grievance procedure.3In refusing todefer at the hearing,the judge stated that it wasnot "altogether"clear that the issues which wouldbe presented in the grievance procedure were suffi-ciently similar to those presented to the Board suchthat the standards set forth inSpielbergMfg. Co.,112 NLRB 1080 (1955),could be applied.4 Indicat-ing that,if the General Counsel's prima facie casewere believed,therewas a violation of the Acthere,the judge contrasted this with the Union'spurported doubt as to whether a contract violationexisted.The judge also noted that the ChargingParty in this case was Richardson,not the Union.He found that when Richardson sought to use thegrievance procedure,the use of that process wasdenied him by the Union.Thus,the judge conclud-ed that it would be inappropriate to deny Richard-son the protection of the Act's processes based onthe actions of the Union,which did not appear tobe motivated by a desire to avoid deferral to arbi-tration by the Board.We agree with the judge that deferral in thiscase is inappropriate,but in doing so we rely onthe fact that this grievance-arbitration procedurehas been totally ineffective in curbing the Respond-ent's proclivity to retaliate against the ChargingParty for filing grievances.The record shows that Charging Party Richard-son has filed numerous grievances since 1981. Rich-ardson has also filed several EEO complaintsagainst the Respondent,including one that allegedthe Respondent had taken reprisals against him forfiling complaints and grievances.The grievancesand EEO complaints consistently were resolved inRichardson's favor.In this proceeding the Respondent, throughPostmaster Clarence Bounds(Richardson's supervi-sor), is alleged to have refused to reassign and pro-mote Richardson, and to have threatened and har-assedhim because of his grievance-filing. Therecord contains evidence that Bounds told Rich-ardson he would not be reassigned because he hadfiled complaints and grievances,that he could file agrievance if he did not like the work assignments,and that Bounds would"get back"at Richardson ifhe continued to file grievances.We find that the record evidence establishes thatthe Respondent has engaged in a series of reprisalsagainst Richardson for his grievance-filing activity.This pattern of hostile conduct is fundamentally atodds with the Act and the policy behind deferral.8 In hisdecision, the judge reaffirmed that refusal without elaboration.4 Spielbergdeals with the issue of whether the Board will defer to anarbitration decision.The Respondent was not relying onSpielberginseeking initialdeferral to the arbitration procedure290 NLRB No. 20 POSTAL SERVICEThe facts of the case at bar show a continuation ofthe earlier coercive conduct, and the Respondent'srecent statements reveal an intent to retaliateagainstRichardson in the future. In these circum-stances, the grievance-arbitration machinery we arebeing asked to defer to has becomemeaningless inthe extended campaign of reprisalsagainstRichard-son.Accordingly, we will not require Richardsonto perform what has clearly become a futile act.The Respondent's own words have established thefutility of future grievance-filing by Richardson.Having concluded that deferral is inappropriatehere,we have considered the merits of the allegedunfair labor practices. For the reasons set forth bythe judge, we adopt his conclusions that the Re-spondent has violated Section 8(a)(3) and (1) as al-leged in the complaint.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, UnitedStates Postal Service, Joplin, Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in the Order, except that the attachednotice is substituted for that of the administrativelaw judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse toreassignor promote youbecause you file a grievance or otherwiseengage inprotected concerted activity.WE WILL NOT threaten to harass, retaliateagainst you, or prevent your advancement becauseyou file a grievance or otherwise engage in pro-tected concerted activity.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Charles B. Richardson a full-timeregular carrier position at the Galena Post Office.WE WILL make Charles B. Richardson whole,with interest, for any loss of pay resulting from ourunlawful refusals toreassignand to promote him.UNITED STATES POSTAL SERVICE121Julie K. Hughes, Esq.,for the General Counsel.Lynn D. Poole, Esq.,of Washington, D.C., for the Re-spondent.Mike Gunter,of Carbondale,Illinois,for the ChargingParty.DECISIONSTEVEN M. CHARNO, Administrative Law Judge. Inresponse to a charge filed on 9 January 1985, a complaintwas issued on 1 April 1985 alleging that the UnitedStates Postal Service (Respondent) had violated Section8(a)(1) and (3) of the National Labor Relations Act byrefusing to reassign and promote Charles B. Richardsonand by threatening and harassing him because he had en-gaged in protected concerted activity. Respondent'sanswer denied the commission of any unfair labor prac-ticeA hearing was held before me in Joplin, Missouri, on29 May 1985 and 10-12 July 1985. At the hearing, thecomplaint was amended over Respondent's objection toallege an additional violation of Section 8(a)(1). On 23August 1985, Respondent sought permission to file an in-terlocutory appeal on the issue of whether the Boardshould defer to arbitration concerning the matters in-volved in this case. The Board denied permission toappeal on 5 November 1985, without prejudice to the re-newal of Respondent's request for deferral on exception.Briefs were thereafter filed by the General Counsel andRespondent under extended due date of 17 December1985.On the entire record and after due consideration, Imake the followingFINDINGS OF FACT1.JURISDICTIONRespondent provides postal services for the UnitedStates of America and operates various facilities through-out the country in the performance of that function, in-cluding the facility involved in this proceeding atGalena, Kansas. It is admitted, and I find, that the Boardhas jurisdiction over Respondent and the subject matterof this proceeding by virtue of section 1209 of the PostalReorganization Act of 1970American Postal Workers Union is admitted to be, andI find is, a labor organization within the meaning of theAct.IITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAt the Galena facility, clerical employees are repre-sented by the Union and mail carriers on city routes arerepresented by the National Association of Letter Carri-ers (Association). At all times relevant, Respondent, theUnion, and the Association were parties to a collective-bargaining agreement covering the represented employ-ees.That agreement provides that work in the clericalcraft and work in the carrier craft shall not normally becombined in a single job positionWhen Respondentwishes to fill a full-time position, the collective-bargain- 122DECISIONSOF THE NATIONALLABOR RELATIONS BOARDing agreement establishes that the most senior part-timeemployee in the same craft as the vacancy shall, undermost circumstances,receive the job.When there are noeligible employees within the same craft,Respondent isfree to select an outside applicant or choose an employeefrom another craft who has requested reassignment.Under the grievance procedure establishedby thecollec-tive-bargainingagreement,grievances arising at theGalena facility are to be heard at the first level by thelocal postmaster and at the second level by Respondent'smanagement in Wichita,Kansas.Charles B. Richardson was hired by Respondent on 9April 1977 asa part-time clerk at its Joplin facility. Inthe fall of 1979,Richardson wished to transfer to Re-spondent'sGalena facility and contacted that facility'spostmaster,ClarenceBounds.InNovember 1979,Bounds offered Richardson a position as a part-timeclerk-carrier'and indicated thatRichardson couldbecome a full-time carrier within3 to 4years.This offerdid not constitute an absolute promise of advancement,but impliedly required that Richardson maintain a satis-factory level of performance.Richardson accepted theoffer and transferred to Galena,effective 1December1979.Respondent'sGalena facility is relatively small. At thetime of the hearing,the work force consisted of two full-time rural carriers, two full-time city route carriers, onepart-time carrier,and two part-time clerks.Bounds wasthe sole supervisor.B. The AllegedDiscriminationIn February 1983,2 Richardson was assigned to workholidays and daysoff for Lester Clarkson,a full-timecity routecarrier.It is unclear from the recordwhetherthere was any other employee who was eligible and will-ing to accept such an assignment at that time.BetweenFebruary and the beginningof July 1983,no customercomplaints were recorded concerning Richardson's per-formance as a carrier.On 11 July 1983,Bounds began to document a seriesof customer complaints against Richardson.Although allof Respondent's employees are authorized to take com-plaints from customers,18 of the 19 complaints recordedagainstRichardson were documentedby Bounds. Theremainingcomplaintwas documentedbyTimothyWeston,and it is uncertain whether Bounds encouragedother employees to solicit complaints concerning Rich-ardson.3Twelveof the complaints documented by'Richardson and his wife so testified Bounds denied offering Richard-son a position so denominated and advanced arguments in support of thedenial I do not credit Bounds in light of official documents that he pre-pared on 13 October 1981 and 8 November 1983 which describe Richard-son's position as -clerk-carrier."Although determination of the correcttitle for Richardson's position is not necessary to the resolution of anyissue in this case,Bounds'testimony on this question showed a lack ofcandor and reflected adversely on his credibility2 The beginning date of Richardson's service as a carrier is taken froman employment history prepared by Bounds.0When asked whether he encouraged Clarkson to solicit customercomplaints about Richardson, Bounds refused to respond directly. Hisevasiveness, together with his evident nervousness during this line ofquestioning,reflect adversely on Bounds'credibility.Bounds concerned reported misdeliveries of mail byRichardson although Bounds admittedly did not consideridentical reports of carrierWeston'smisdeliveries to becomplaints.Indeed,there is no evidence that any othercarrier ever had a customer complaint documentedagainst him for misdelivering mail, even though all thecity route carriers who testified had made misdeliveries.The recordis devoid of credible evidence of the numberand nature of complaints received by Respondent con-cerning carriers of experience similar to that of Richard-son during a comparable time period.4On 24 February1984,5 Bounds disciplined Richardsonfor misdelivery of mail and discourtesy by giving him aletter of warning.On 8 March,Richardson filed a griev-ance concerning the letter and, at the second stage of thegrievance procedure,thewarningwas reduced byBounds'superiors to a job discussion,a nondisciplinaryaction.LaterinMarch,Bounds denied Richardson a payincrease,and Richardson filed a grievance concerningthat decision on 28 March.On 29March,°Bounds re-lievedRichardsonof all carrierduties, purportedly be-cause of customer complaints and a failureto work effi-ciently.On 16 April,the grievance concerning the payincrease was decided in Richardson'sfavor byBounds'superiors at the second level of the grievance procedure.During the summer,Respondent created a part-timecarrier position in anticipation of Clarkson's impendingretirement.On 26 June,Weston requested reassignmentto the carriercraft,and Richardson made a similar re-quest on 6 July. In early July, Bounds took the unprece-dented step7 of askingcarriersClarkson andTeddy Wat-kins to recommend an employee to fill the upcoming car-rier vacancy.WhenBounds made the request, he wasaware that the twocarriersdid not get along with Rich-ardson andexpected that theywould recommendWeston.As Bounds planned, Clarkson and Watkinswrote a letter suggesting Weston for the vacancy, eventhough the latter had never worked as a carrier.8On 11 July,Bounds told Richardson that Weston,rather than Richardson, would be reassigned as a carrierbecause of the complaints and grievancese filed by Rich-4 Bounds testified that an averagecarrierwould receive three to fourcomplaints during a similar period,but no documentary evidence was of-fered on this question In light of Bounds' disparate treatment of Richard-son andWeston withregard to misdelivered mail, his demonstrated antip-athy toward Richardson and his overall demeanor while testifying, I findhis unsupported testimony on this point to be suppositious and do notcredit it.°All dates referto 1984,unless otherwise specified.° This date istaken from contemporaneous records prepared byBounds.7Watkins testified that this was the only such request he hadreceivedin over 25 yearsas a carrier.°Clarkson and Watkins,who are the sole members and, consequently,the officers of Local 793 of theAssociation, wrote the letter onthe Asso-ciation's stationery.I do not accept Respondent's contention on brief thatthe letter constituted the Association's official position.° At the timeof this conversation, Richardson had filed grievancesand/or EEOcomplaints concerning at least seven matters.In the springof 1981,Richardsonfiled agrievanceoverBound's insistence that Rich-ardsonworkas a supervisor.This was resolvedwhen a union stewardpointed out that the collective-bargaining agreement prevented a post-master from requiring an employee toworkas a supervisor.On 23 April1981, Richardson filed an EEO complaint over Bounds' accusation thatContinued POSTAL SERVICEardson and because of the Clarkson/Watkins letter.10Following this conversation, Richardson called the unionbusiness agent to discuss the possibility of filing a griev-ance.The agent advised Richardson to wait until a finaldecision was made concerning the position.On 19 September, Bounds wrote a letter to highermanagementinWichita recommending Weston for thecarrier vacancy. Attached to the letter were employmenthistories that Bounds had prepared for both applicants.Weston's history mentioned his general work habits andconcluded by referring to his tenure as a mail carrier,which had not begun until 13 September. No mentionwas made of the fact that Weston had not filed anygrievancesorcomplaints.The employment historyBounds prepared for Richardsonmentionedthe latter'stendency to file grievances and EEO complaints, dis-coursed on Richardson's "attitude," referred to the "cus-tomer complaints" documented by Bounds and conclud-ed that Bounds would consider a future reassignment re-quest from Richardson if the latter were "on a coursewhich is for the team and not for one individual."Bounds'recommendation that Weston receive the carrierpositionwas routinely approved by Respondent's man-agement.During a September 29 conversation overheard bycarrierEarlWilliams,Richardson asked Bounds aboutthe vacancy, and Bounds stated that Richardson wouldnot receive the reassignment because he had filed griev-ances andEEO complaints." Bounds then suggestedthat Richardson file another complaint if he was dissatis-fied.Shortly thereafter,Richardson called the Union andasked that a grievance be filed concerning the reassign-Richardson had $42 belonging to Bounds The record does not indicateany resolution of the matter, but no reference to disciplinary action ap-pears in Richardson's personnel folder On 21 September 1981, Richard-son filed a grievance concerning a warning issued to him by Bounds Atthe second level of the grievance procedure, the matter was resolved inRichardson's favor by Bounds' superiors On 13 October 1981, Richard-son filed a grievance and an EEO complaint concerning Bounds' imposi-tion of a 14-day suspension Richardson was awarded 40 hours' pay as aresultof the EEO complaint and an additional 40 hours' pay by Bounds'superiors at the second level of the grievance procedure On 6 July 1982,Richardson filed an EEO complaint against Bounds for reprisals overpast complaints and grievances This was settled with both parties agree-ing to strive to resolve their differences The other grievances filed byRichardson prior to the July II conversation are outlined in the text Thecontent and resolution of Richardson's grievances and EEO complaintsare significant only to the extent that they provide a motivation forBounds' actions regarding Richardson10 Richardson so testifiedAlthough Bounds admitted the conversa-tion,he denied referring to Richardson's grievances and complaints Be-cause of Bounds' overindulged penchant for mendacity while testifyingand based on his demeanor on the stand and in the hearing room, I donot credit his denial Indeed, the fact that Bounds mentioned grievancesand complaints during this conversation is consonant with his undisputedreference to them in an employment history he prepared concerningRichardson only 2 months later11Richardson and Williams so testified Bounds again admitted theconversation but denied making any reference to grievances and com-plaintsAt the time Williams took the stand, he was in Respondent'semploy and therefore testifying against his personalinterestSeeGeorgiaRug Miii, 131 NLRB 1304, 1305 fn 2 (1961) Unlike Respondent, I donot find it improbable that Williams would remember only the most star-tling portion of an overheard conversation that did not directly concernhim and thathad taken place more than 9 months before Given Bounds'consistently demonstrated lack of candor in this proceeding, I do notcredit his denial123ment.A union business agent told Richardson that thereassignment constituted a lateral move and was not,therefore, governed by or grievable under the collective-bargaining agreementThe agent then suggested thatRichardson file an EEO complaint. Richardson did so,and that complaint was pending at the time of the hear-ing in this proceeding.Weston became a part-time carrier on October 13.On 21 November, Richardson asked Bounds for addi-tional hours. Bounds refused and told Richardson that hecould file a grievance or seek other employment if he didnot like the decision. 1 2 On 23 November, Bounds sched-uled carrier Weston to work as a clerk when Richardsonwas available for workWhen confronted, Bounds againtold Richardson that he could file a grievance or find an-other job if he did not like the decision.13 Richardson'ssubsequent grievance over the cross-craftassignment wasdecided in his favor by Bounds' superiors.14On 27 November, Richardson called one of Respond-ent'smanagementofficials inWichita and provided himwith citations to portions of the collective-bargainingagreement that Richardson thought had been violated bythe reassignment. By letter of 29 November, Respondentinformed Richardson that the agreement did not apply tothe reassignment.In January 1985, Weston, who was the senior part-time carrier, was promoted to fill a full-time carrier va-cancy.On 21 January 1985, Bounds altered the number ofhours on Richardson's timecard by 1 hour because apower outage had stopped the timeclock When Richard-son protested this action, Bounds suggested that Richard-son file another grievance. Bounds added that Richard-son could continue to file grievances but that Boundswould continue to get back at Richardson for doingso 15C. DiscussionTwo prefatory issues require resolution. The first con-cerns Respondent's repeated request that the Board deferto the grievance procedure established by the collective-bargainingagreement between Respondent and theUnion.Basedon the foregoing findings and for the rea-sons I gave at the hearing, I reaffirm my ruling denyingRespondent's request for deferralThe second preliminary matter concerns Respondent'scontention that the 11 July 1984 conversation falls out-side of the 6-month statute of limitations mandated bySection 10(b) of the Act. The running of the statutoryperiod is halted by the service of a charge, and serviceoccurs on the date the charge is mailed. SeeLaborersiz This finding is based on the mutually corrobative testimony ofBounds andRichardson1' Richardson so testified Bounds stated that he did not recall the con-versation in detail but admitted telling Richardson that "he could file agrievance" or "maybe he should seek other employment "14 Bounds' assertion under oath that he made the assignment becausehe was unaware of a recent change in the contract is of a piece with theremainder of his testimony The record is clear that no such change hadbeen made in the collective-bargaining agreement since at least 198116 This finding is based on Richardson's testimony I do not creditBounds' denialfor thereasons setforth in prior credibilityresolutions 124DECISIONSOF THE NATIONALLABOR RELATIONS BOARDLocal 264,216 NLRB 40, 43 (1975), enfd. 529 F.2d 778(8thCir.1976).Because the charge in this case wasmailed on 9 January 1985, the eventsof 11 July1984 areclearly within the statutory period.Respondent also ap-pears to contend that,because Bounds threatened Rich-ardson with loss of future preferment during a conversa-tion that took place no later than 26 March 1984,16 thestatutory period relating to Respondent's refusal to reas-sign and promote Richardson should begin to run on thatdate.Because Richardson's application for reassignmentwas not denied until 26 September 1984, no final adverseemployment action concerning him took place or couldhave taken place in March 1984. Accordingly,the statu-tory period did not begin to run in March.SeePostalServiceMarina Center,271 NLRB 397, 400(1984).The central issue in this case is whether Bounds' deci-sion not to reassign Richardson violated the Act. It isclear from the record that Respondent's decisions con-cerning a reassignment between crafts are discretionaryand may,therefore,be made for any lawful reason or forno reason at all. Respondent cannot,however,makesuch a decision for a discriminatory reason.That is, Re-spondent cannot lawfullydenyRichardson a reassign-ment because he exercised his right under the collective-bargaining agreement to file grievances.Respondent contends that Bounds made the reassign-ment decisionbased on the superiority of Weston's per-formance,the customer complaints against Richardson,and the Clarkson/Watkins' letter recommending Weston.The significance of the superiority of Weston's perform-ance as a carrier is rendered suspect by the fact thatBounds made his decision no later than11 July-over 2months before Weston began carrying mail. Similarly,the timing,manner of collection,and disparate nature ofthe complaints documented by Bounds against Richard-son rob them of any probative value. Even if it wereconcluded that Bounds had not been"papering a case"againstRichardson,the absence of any probative evi-dence concerning the number and nature of complaintsreceived about other carriers makes it impossible toevaluate the significance of the complaints relating toRichardson.Finally,the carrier letter was not solicitedby Bounds as an evaluative aid but as additional justifica-tion for a previously made decision. Accordingly, I con-clude that the justifications advanced by Respondentwere wholly pretextual. The real reason for refusing toreassign Richardson was the one repeatedly iterated byBounds: Richardson filed too many grievances,almost allof which resulted in Bounds' decisions being reversed byhis superiors.Respondent also contends that the denial of Richard-son's reassignment request cannot be discriminatory,even if Bounds was unlawfully motivated,because offi-cials inWichita made the final decision.InFrank PaxtonLumber Co.,235 NLRB 582, 583 (1978), the Board re-jected this argument and held that a line supervisor's dis-criminatory recommendation bound the management of-ficialwho made the final adverse action decision. In anyevent,it is clear that Respondent'smanagers relied onand routinelyapprovedBounds' decision.For the fore-16 That threatwas not alleged to be violativeof the Act,going reasons,Ifind that Respondent's refusals to reas-sign and,consequently,to promote Richardson violateSection 8(a)(3) of the Act.Resolution of the remaining issues raisedby the com-plaint turns on the findings set out above.The record es-tablishes that on 11 July and 29 September 1984 Boundstold Richardson that the latter would not be reassignedbecause he had filed complaints and grievances. On 23and 25 November 1984, Bounds implied that he wouldcontinue to make decisions adversely affecting Richard-son because of the complaints and grievancesfiled by thelatter.Finally, on 21 January 1985, Bounds stated that hewould"get back"atRichardson if the latter continuedto file grievances.All of these statements by Boundsconstitute threats designed to discourage protected con-certed activity and are therefore violative of Section8(a)(1) of the Act.CONCLUSIONS OF LAW1.Respondent is anemployer overwhom the Boardhas jurisdictionby virtueof section1209 of the PostalReorganizationAct of 1970.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.By threatening to harass,retaliate against, and pre-vent the advancementof CharlesB. Richardson becausehe filedgrievances,Respondent has engaged in unfairlabor practices in violationof Section 8(a)(1) of the Act.4.By refusing to reassign and promoteCharles B.Richardson becausehe filedgrievances,Respondent hasengaged and is engaging in unfair labor practices in vio-lation of Section 8(a)(1) and(3) of the Act.5.Theaforesaid unfairlabor practicesaffect commercewithin the meaning of Section 2(6) and(7) of the Act.REMEDYBecause Respondent engaged in unfairlaborpractices,itshall be ordered to cease and desist therefrom and totake certain affirmative action designed to effectuate thepurposes of the Act. Such affirmativeaction shall in-clude anoffer to CharlesB.Richardson of a full-timeregular carrier position at the Galena facility,displacingif necessary any employee assigned to such a positionsince 31December 1984. SeeMarian Lewis, Inc.,270NLRB 432, 434 (1984).Richardson shall be made wholefor anyloss he may havesufferedas a resultof Respond-ent's discriminatory refusals to reassignhim on 13 Octo-ber 1984 and to promotehim in January 1985. Backpaywill be calculated in accordancewith theformula setforth in F.W.Woolworth Co.,90 NLRB 289 (150), towhichinterestshall be addedin the mannerprovided inFlorida Steel Corp.,231 NLRB 651 (1977).17On these findingsof fact andconclusions of law andon the entirerecord,I issue the following recommend-ed1817 See generallyIsis Plumbing Co.,138 NLRB 716 (1962).18 If no exceptions are filed as provided by Sec. 10246 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses POSTAL SERVICE125ORDERThe Respondent, United States Postal Service, Galena,Missouri, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to reassignor promote its employees be-cause they file grievances or otherwise engage in pro-tected concerted activity.(b)Threatening to harass, retaliate against, or preventthe advancement of its employees because they filegrievances or otherwise engage in protected concertedactivity.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights to engage or refrain from engaging in any orall of the activities specified in Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Charles B. Richardson a full-time regular car-rier positionat itsGalena facility.(b)Make Charles B. Richardson whole for any loss ofearningshe may have sufferedas a resultof Respond-ent's discrimination against him in the manner set forthin the remedy section of this decision.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Galena, Kansas facility copies of the at-tached noticemarked "Appendix "19 Copies of thenotice, on forms provided by the Regional Director forRegion 17, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.19 If this Order is enforced by a judgment of a United States court ofappeals, the wordsin the notice reading"Posted by Order of the Nation-alLaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "